Citation Nr: 1102759	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-11 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Demetrios G. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1978 to January 1981 
and from May 1990 to May 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2007 rating decision by the Department of 
Veterans Affairs (VA), Regional Office (RO), in San Juan, the 
Commonwealth of Puerto Rico.

In February 2010, the Veteran testified at a personal hearing 
over which the undersigned Veterans Law Judge presided while at 
the RO.  A transcript of the hearing has been associated with the 
Veteran's claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case prior to further 
disposition of the Veteran's claim.  Although the Board sincerely 
regrets the additional delay, it is necessary to ensure that 
there is a complete record upon which to decide the Veteran's 
claim so that he is afforded every possible consideration.  VA 
has a duty to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c), (d) (2010).

A review of the claims file shows that some of the documents are 
written in, or contain some writing, in Spanish, and they should 
be translated into English.  Specifically, 23 documents marked on 
the left side of the file with pink tabs need to be translated: a 
VA Form 21-4138, dated in May 2007; private medical records from 
Policlinica Dr. Marin, Inc., received by the RO in June 2007 (19 
pages); a VA progress note, dated in November 2005 (2 pages); a 
General Court of Justice Sentencia, dated in November 1986; a 
Certificado De Matrimonio, dated in August 1987; and a VA Form 
21-4138, dated in June 1987.  The RO should arrange to have these 
documents translated, and the translation reports from Spanish to 
English should be associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC shall arrange to translate the 
following 23 documents (marked on the right 
side of the file with pink tabs) and 
associate the translations with the file: a 
VA Form 21-4138, dated in May 2007; private 
medical records from Policlinica Dr. Marin, 
Inc., received by the RO in June 2007 (19 
pages); a VA progress note, dated in November 
2005 (2 pages); a General Court of Justice 
Sentencia, dated in November 1986; a 
Certificado De Matrimonio, dated in August 
1987; and a VA Form 21-4138, dated in June 
1987. 

2.  The RO/AMC will then review the claims 
file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

3.  The RO/AMC will then readjudicate the 
appellant's claim.  If the benefits sought on 
appeal remain denied, the appellant and her 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


